IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MICHAEL N. HARVIS,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2284

JULIE L. JONES, Secretary,
Florida Department of
Corrections,

      Appellee.


_____________________________/

Opinion filed December 22, 2016.

An appeal from the Circuit Court for Hamilton County.
Andrew J. Decker, Judge.

Michael N. Harvis, pro se, for Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.